McKenna, Circuit Judge,
(dissenting.) I am unable to agree with my associates in their construction of the policy of insurance, and therefore think that this suit was not brought in time. The provision of the policy is as follows:
“It is expressly provided and mutually agreed that no suit or action * * * shall be sustainable * * * unless such suit or action shall be commenced within 12 months next after the date of the fire from which such loss shall occur. * * *”
This provision would seem to need no interpretation in other words than its own. It is so clear and direct as to baffle attempts to make it more so. I know of no way to express concrete time, except by commencing at a certain date or event, (and the latter because it indicates a date,) and running a certain duration after or to a date or event after. The duration or the interval marks the period, not only as to length, but especially as to time before and time alter,—distinguishing it, therefore, and establishing it,—the period commencing at the initial date or event, and immovable from it. This is important. The provision of the policy, therefore, is not 12 months to bring a suit only, but 12 months within which to bring a, suit and to do other things,—not 12 months to sue after all conditions precedent have been removed or performed, but 12 months within which to remove or perform all conditions precedent and to bring a suit; substantially different things,—as different as a period commencing at one date is different from a period commencing at another date; as different as the year 1891 is from the year 1892. Í do not think the rights of either party to the policy are subserved by confounding these differences. Limitations of time of bringing suit on policies are sustained by authority,, but with the qualification that they must be reasonable. If the conditions of the policy, therefore, cannot be performed within the period stated, and a proper time be left for bringing suit, the limitations would be unreasonable. If they should be used to delay or mislead, they would be held to be suspended or waived, as was announced by the supreme court in this case on a former appeal. 136 U. S. 299,10 Sup. Ct. Rep. 1019. If the parties did intend to “expressly provide and mutually agree” to limit the right of suit within a particular period, commencing at thefire,—an unambiguous and impressive incident,—how else could they so aptly and adequately express the intention than as they did? How otherwise could they have so bounded and identified the period, if they meant a fixed period, not a movable period? “Twelve months next after the fire” is unambiguous. This is conceded by my associates, but its certainty is made to yield to other provisions of the policy, not more certain, and which are entirely for the benefit of the defendant company. If the policy is to be construed most strongly against the insurer, why not put it the other way, and make the other provisions yield to the provision for suit, and, as the company has stipulated that the insured shall have “12 months next after the fire” to bring suit, say that he shall have the whole of them, and all provisions suspending or lessening them shall be void-? This way is as good as the other, and both bad, because neither ac*725commodates the full purpose of the parties, as I conceive it, which is that the insurer shall have time to investigate a claim,—arbitrate, it may . be,—and the insurer shall have a reasonable time to sue. Any policy that does not secure the latter would, as we have seen, be declared unreasonable. Once secured, it cannot be embarrassed by the acts of the insurer. , This, we have also seen, was declared by the supreme court in this case. Did the defendant company waive the provision requiring suit to bo brought 12 months next after the fire? I do not think the allegations of the complaint that the plaintiff tailed to sue by reason of the conduct of the company is sustained by the evidence.